UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 00-4297
ANTHONY BONNER, a/k/a Tone,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                            (CR-98-424)

                   Submitted: November 9, 2000

                      Decided: March 2, 2001

 Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

Anton J. S. Keating, Baltimore, Maryland, for Appellant. Lynne A.
Battaglia, United States Attorney, Angela R. White, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BONNER
                               OPINION

PER CURIAM:

   Anthony Bonner pled guilty to conspiracy to distribute and possess
with intent to distribute cocaine and crack cocaine, in violation of 21
U.S.C.A. § 846 (West 1999). The district court sentenced Bonner to
a 122-month prison sentence to be followed by five years of super-
vised release. Bonner appeals, challenging the calculation of his crim-
inal history category. He asserts that the district court clearly erred in
finding that he committed the instant offense while on probation for
a state conviction, see U.S. Sentencing Guidelines Manual § 4A1.1(d)
(1998), and that the instant offense occurred less than two years after
his release from confinement. See USSG § 4A1.1(e). The Govern-
ment has moved to dismiss the appeal on the ground that Bonner
waived his right to appeal. We grant the Government’s motion and
dismiss the appeal.

   In his plea agreement, Bonner waived the right to appeal any sen-
tence imposed, including any issues that relate to the establishment of
the guideline range, reserving only the right to appeal an upward or
downward departure. The district court accepted Bonner’s guilty plea
at a hearing conducted in accordance with Rule 11 of the Federal
Rules of Criminal Procedure. We have reviewed Bonner’s plea agree-
ment and the Rule 11 colloquy and find that Bonner made a knowing
and intelligent waiver of his right to appeal. United States v.
Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995) (providing stan-
dard).

  Accordingly, we grant the Government’s motion and dismiss the
appeal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            DISMISSED